



Exhibit 10.6


ALLIANT ENERGY CORPORATION
AMENDED AND RESTATED 2012 DIRECTOR LONG TERM INCENTIVE PLAN


SECTION 1. PURPOSE
The purpose of the Alliant Energy Corporation Amended and Restated 2012 Director
Long Term Incentive Plan is to attract, retain and motivate employees of the
Company and/or its Affiliates by providing them the opportunity to receive
monetary awards from the Company and to align their interests and efforts to the
long-term interests of the Company’s shareowners.
SECTION 2. DEFINITIONS
Capitalized terms used in this Plan have the following meanings:
(a)“Acquired Entity” means any entity acquired by the Company or an Affiliate or
with which the Company or an Affiliate merges or combines.
(b)“Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Exchange Act or any successor rule or regulation thereto.
(c)“Award” means a grant of Performance Units, Restricted Units, Performance
Restricted Units, cash-based awards, or other incentives denominated in cash as
may be designated by the Committee from time to time.
(d) “Board” means the Board of Directors of the Company.
(e)“Cause” means, but is not limited to, (i) embezzlement of funds of the
Company or an Affiliate, (ii) fraud, (iii) the engaging by the Participant in
conduct not taken in good faith which has caused demonstrable financial or
reputational harm to the Company, (iv) commission of a felony which impairs the
Participant’s ability to perform the Participant’s duties and responsibilities
and (v) continuing willful and unreasonable refusal by the Participant to
perform Participant’s duties or responsibilities. The Committee, by a majority
vote, shall make the determination of whether Cause exists.
(f)A “Change in Control” shall be determined with reference to Alliant Energy
Corporation as the Company, as more fully set forth below, and shall be deemed
to have occurred if an event set forth in any one of the following paragraphs
shall have occurred, and such an event is a change in ownership or effective
control of a corporation or a change in ownership of a substantial portion of
the assets of a corporation pursuant to Treasury Regulations section
1.409A-3(i)(5):
(i)any Person (other than (A) the Company or any Subsidiary, (B) a trustee or
other fiduciary holding securities under any employee benefit plan of the
Company or any Subsidiary, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities or (D) a corporation owned, directly
or indirectly, by the shareowners of the Company in substantially the same
proportions as their ownership of stock in the Company (“Excluded Persons”)) is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates, pursuant to
express authorization by the Board that refers to this exception) representing
30% or more of either the then outstanding shares of Common Stock or the
combined voting power of the Company’s then outstanding voting securities;
provided, however, that for purposes of this Section 2(g)(i), any acquisition
pursuant to a transaction described in Section 2(g)(iii) and that is not a
“Change in Control” pursuant to such section shall also not constitute a “Change
in Control” for purposes of this Section 2(g)(i); or
(ii)a change in the composition of the Board during any 12-month period such
that the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: (A) individuals who, as of
the beginning of such 12-month period, constituted the Board and (B) any new
director who becomes a member of the Board subsequent to the beginning of the
12-month period (other than a director whose initial assumption of office is in
connection with an actual or threatened proxy or consent solicitation for the
purpose of opposing a solicitation by the Company relating to the election of
directors of the Company) whose appointment or election by the Board or
nomination for election by the Company’s shareowners was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors as of the beginning of such 12-month period, or whose appointment,
election or nomination for election was previously so approved; or
(iii)the Company consummates a merger, consolidation or share exchange with any
other corporation or issues voting securities in connection with a merger,
consolidation or share exchange involving the Company (or any Subsidiary), other
than (A) a merger, consolidation or share exchange which results in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or share exchange, or
(B) a merger, consolidation or share exchange effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates,





--------------------------------------------------------------------------------





pursuant to express authorization by the Board that refers to this exception)
representing 30% or more of either the then outstanding shares of Common Stock
or the combined voting power of the Company’s then outstanding voting
securities; or
(iv)the shareowners of the Company approve, and the Company completes, a plan of
complete liquidation or dissolution of the Company or the Company effects a sale
or disposition of all or substantially all of its assets (in one transaction or
a series of related transactions within any period of 24 consecutive months),
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at least 75% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.


Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Common Stock
immediately prior to such transaction or series of transactions continue to own,
directly or indirectly, in the same proportions as their ownership in the
Company, an entity that owns all or substantially all of the assets or voting
securities of the Company immediately following such transaction or series of
transactions.
(g)“Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.
(h)“Committee” means the Total Compensation Committee (or a successor committee
with the same or similar authority).
(i)“Common Stock” means the common stock of the Company, $0.01 par value.
(j)“Company” means Alliant Energy Corporation, a Wisconsin corporation, or any
successor thereto.
(k)“Covered Employee” means a “covered employee” as that term is defined for
purposes of Code Section 162(m)(3) or any successor provision.    
(l)“Director” means a member of the Board.
(m)“Disability” shall have the meaning provided in the Alliant Energy Cash
Balance Plan if and only if the condition is also a disability pursuant to
Treasury Regulations section 1.409A-3(i)(4).
(n)“Effective Date” has the meaning set forth in Section 16.
(o)“Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.
(p)“Fair Market Value” means the closing price for a share of Common Stock on
any given date during regular trading, or if not trading on that date, the
closing price on the last preceding date on which the Common Stock was traded,
unless determined otherwise by the Committee using such methods or procedures as
it may establish.
(q)“Good Reason” means that any of the following events occur without the
Participant’s written consent:
(i)a material diminution in the Participant’s base compensation; or
(ii)a material diminution in the Participant’s duties or responsibilities.


Notwithstanding the foregoing, a resignation by a Participant for any of the
reasons set forth in Section 2(r)(i) through (ii) above will not constitute
“Good Reason” unless (A) the Participant provides written notice to the Company
of the existence of the event within 90 days of the initial existence of the
event, (B) the Company fails to cure the event within 30 days of such notice,
and (C) the Participant resigns within 30 days following the last day of such
30-day cure period.
(r)“Non-Employee Director” means a Director who meets the requirements of
Rule 16b-3(b)(3) of the Exchange Act.
(s)“Participant” means an individual selected by the Committee to receive an
Award.
(t)“Performance Goals” has the meaning set forth in Section 8.
(u) “Performance Units” means the right to receive cash valued in relation to a
unit that has a designated dollar value or the value of which is equal to the
Fair Market Value of one or more Shares, to the extent Performance Goals are
achieved.
(v)“Person” has the meaning given to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof.
(w)“Plan” means this Alliant Energy Corporation Amended and Restated 2012
Director Long Term Incentive Plan, as may be amended from time to time.
(x) “Restricted Unit” means the right to receive cash valued in relation to a
unit that has a designated dollar value or the value of which is equal to the
Fair Market Value of one or more Shares, to the extent Performance Goals are
achieved and/or upon the completion of a period of service.
(y) “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.
(z)“Share” means a share of Common Stock.





--------------------------------------------------------------------------------





(aa)“Subsidiary” means any corporation, limited liability company or other
limited liability entity in an unbroken chain of entities beginning with the
Company if each of the entities (other than the last entities in the chain) owns
the stock or equity interest possessing more than 50% of the total combined
voting power of all classes of stock or other equity interests in one of the
other entities in the chain.
(bb)    “Substitute Awards” means Awards granted in assumption of, or in
substitution or exchange for, awards previously granted by an Acquired Entity.
(cc)    “Unit” means any Performance Unit or Restricted Stock Unit.


SECTION 3. ADMINISTRATION
(a)Administration of this Plan. This Plan shall be administered by the
Committee. In addition to the authority specifically granted to the Committee in
this Plan, the Committee has full discretionary authority with respect to the
administration of this Plan, including but not limited to the authority to (i)
interpret the provisions of this Plan, (ii) prescribe, amend and rescind rules
and regulations relating to this Plan, (iii) correct any defect, supply any
omission, or reconcile any inconsistency in any Award or award or other
instrument evidencing an Award in the manner and to the extent it deems
desirable to carry this Plan into effect and (iv) make all other determinations
necessary or advisable for the administration of this Plan.
(b)Delegation to Other Committees or Officers. To the extent applicable law
permits, the Committee may delegate to one or more officers of the Company, any
or all of the authority and responsibility of the Committee with respect to this
Plan; provided, however, that no such delegation is permitted with respect to
Awards made to Section 16 Participants at the time any such delegated authority
or responsibility is exercised. If the Committee has made such a delegation,
then all references to the Committee in this Plan include such other committee
or one or more officers to the extent of such delegation.
(c)Indemnification. The Company will indemnify and hold harmless each member of
the Committee, and each officer or member of any other committee to whom a
delegation under Section 3(b) has been made, as to any acts or omissions, or
determination made, with respect to this Plan or any Award to the maximum extent
that the law and the Company’s bylaws permit.
(d)Committee Determinations. All Committee determinations shall be made in the
sole discretion of the Committee and are final, conclusive and binding on all
interested parties.


SECTION 4. ELIGIBILITY
An Award may be granted to any employee of the Company or its Affiliates. An
Award may only be granted or paid to a participant who is in general good
standing with the Company. The Committee may not designate executive officers of
the Company or its Affiliates as Participants.
SECTION 5. AWARDS
(a)General. Subject to the terms of this Plan, the Committee shall have the
authority, in its sole discretion, to determine the type or types of Awards to
be granted under this Plan. Awards may be granted alone or in addition to, or in
substitution for, any other Award (or any other award granted under another plan
of the Company or any Affiliate).
(b)Evidence of Awards. Awards granted under this Plan shall be evidenced by a
written, including an electronic, agreement or other instrument that shall
contain such terms, conditions, limitations and restrictions as the Committee
shall deem advisable and are not inconsistent with this Plan.
(c)Waiver of Restrictions. Notwithstanding any provision of this Plan that
requires a minimum vesting and/or performance period for an Award, the
Committee, at the time an Award is granted or any later date, may subject an
Award to a shorter vesting and/or performance period to take into account a
Participant’s hire or promotion, or may accelerate the vesting or deem an Award
to be earned, in whole or in part, in the event of a Participant’s death,
Disability or retirement (as defined by the Committee) or a Change in Control.
In the event of a Change in Control, such change may be made only for
Participants who resign for Good Reason or whom the Company terminates for
reasons other than Cause.
(d)Deferrals. To the extent permitted by applicable law, the Committee may
permit or require a Participant to defer receipt of the payment of any Award. If
any such deferral election is permitted or required, the Committee, in its sole
discretion, shall establish rules and procedures for such payment deferrals,
which may include the grant of additional Awards or provisions for the payment
or crediting of interest or dividend equivalents, including converting such
credits to deferred stock unit equivalents. All deferrals by Participants shall
be made in accordance with Code Section 409A.
(e)Dividend Equivalents. The Committee may grant an Award with provisions giving
a Participant the right to receive any dividend equivalents, and other
distributions paid or made with respect to Awards; provided, however, that any
such dividend equivalents or distributions shall be held in the custody of the
Company and shall be subject to the same restrictions on transferability and
forfeitability that apply to the corresponding Award, including that, with
respect to Awards whose vesting, payment or grant are dependent on the
achievement of one or more Performance Goals, dividend equivalents and other
distributions shall accrue and be paid only if and to the extent the Award
becomes vested or payable; provided further that the right to any dividend
equivalents or other distributions declared and paid on an Award will be
structured in a manner intended to be exempt from or comply with Code Section
409A. Except as otherwise provided in the instrument evidencing an Award, all
dividend





--------------------------------------------------------------------------------





equivalents, or distributions credited to the Participant shall be paid to the
Participant within 45 days following the full vesting of the Award with respect
to which such dividend equivalents or distributions were made.


SECTION 6. PERFORMANCE UNITS AND RESTRICTED UNITS
(a)General. The Committee may grant Awards of Performance Units and Restricted
Units on such terms and conditions which may be based on continuous service with
the Company or an Affiliate or the achievement of any performance goals, as the
Committee shall determine in its sole discretion, which terms, conditions and
restrictions shall be set forth in the instrument evidencing the Award. The
Performance Units and Restricted Units will be settled in cash.
(b)Restrictions on Vesting Schedule. Notwithstanding the foregoing, in the case
of an Award of Restricted Units granted that is subject to restrictions that
lapse solely over a specified period of time, no restrictions may lapse as to
any portion of such Award before the first anniversary of the date such Award
was granted, as to two-thirds of such Award before the second anniversary of the
date such Award was granted, and as to one-third of such Award before the third
anniversary of the date such Award was granted, except, in each case, in the
event of death, Disability, retirement or a Change in Control (subject to
Section 6(c)).


SECTION 7. OTHER CASH-BASED AWARDS
Subject to the terms of this Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives
denominated in cash under this Plan.
SECTION 8. WITHHOLDING
The Company or any Affiliate may require the Participant to pay to the Company
or any Affiliate, as applicable, the amount of (a) any taxes that the Company or
any Affiliate is required by applicable federal, state, local or foreign law to
withhold with respect to the grant, vesting or exercise of an Award (“tax
withholding obligations”) and (b) any amounts due from the Participant to the
Company or any Affiliate (“other obligations”). Notwithstanding any other
provision of this Plan to the contrary, the Company shall not be required to
settle an Award under this Plan until such tax withholding obligations and other
obligations are satisfied.
The Committee may permit or require a Participant to satisfy all or part of the
Participant’s tax withholding obligations and other obligations by (i) paying
cash to the Company or an Affiliate, as applicable, or (ii) having the Company
or an Affiliate, as applicable, withhold an amount from any cash amounts
otherwise due or to become due from the Company or an Affiliate, as applicable,
to the Participant.
SECTION 9. TRANSFERABILITY
Awards are not transferable other than by will or the laws of descent and
distribution, unless and to the extent the Committee allows a Participant to:
(a) designate in writing a beneficiary to exercise the Award or receive payment
under the Award after the Participant’s death; (b) transfer an Award to the
former spouse of the Participant as required by a domestic relations order
incident to a divorce; or (c) otherwise transfer an Award; provided, however,
that with respect to clause (c) above, the Participant may not receive
consideration for such a transfer of an Award.
SECTION 10. ADJUSTMENTS
(a)Adjustment of Shares. In the event of (i) a change to the Shares by reason of
any stock split, stock dividend, recapitalization, or combination of shares,
(ii) a merger or other transaction in which the Shares are changed or exchanged,
or (iii) a cash dividend which exceeds 10% of the trading price of the Shares at
the time the dividend is declared or any other dividend or other distribution on
the Shares in the form of cash, or a repurchase of Shares, that the Board
determines by resolution is special or extraordinary in nature or that is in
connection with a transaction that the Company characterizes publicly as a
recapitalization or reorganization involving the Shares, then the Committee
shall make proportional adjustments to the number and/or kind of Units subject
to outstanding Awards and the grant or purchase price per Unit of such Awards.
The Committee also shall be authorized to make any adjustments in such manner as
it may deem equitable, if any other event shall occur, which, in the judgment of
the Committee, necessitates an adjustment to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under this
Plan. However, the number of Units subject to any Award must always be a whole
number. In any such case, the Committee may also (or in lieu of the foregoing)
make provision for a cash payment to the holder of an outstanding Award in
exchange for the cancellation of all or a portion of the Award (without the
consent of the holder of the Award) in an amount determined by the Committee
effective as of such time as the Committee specifies (which may be the time such
transaction or event is effective). Without limitation, in the event of any
event described above (other than any such transaction in which the Company is
the continuing corporation and in which the outstanding Common Stock is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Committee shall be authorized to
substitute, on an equitable basis as the Committee determines, for each Unit
then subject to an Award, the cash to which holders of Common Stock are or will
be entitled in respect of each Share pursuant to the transaction.
Notwithstanding the foregoing, if the Company shall subdivide the Shares or the
Company shall declare a stock split or stock dividend, and if no action is taken
by the Committee, then





--------------------------------------------------------------------------------





the adjustments contemplated by this Section 10(a) that are proportionate shall
nevertheless automatically be made as of the date of such subdivision of the
Shares or stock split or stock dividend.


Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, outstanding Awards.


SECTION 11. AMENDMENT AND TERMINATION
(a)Termination and Amendment. The Committee may amend, alter, suspend,
discontinue or terminate this Plan at any time.
(b)Amendment, Modification or Cancellation of Awards. Subject to the
requirements of this Plan, the Committee may amend or modify any Award, or waive
any restrictions or conditions applicable to any Award or the exercise of the
Award, or amend, modify or cancel any terms and conditions applicable to any
Award, in each case by mutual agreement between the Committee and the
Participant or any other person(s) as may then have an interest in the Award,.
The Committee need not obtain Participant (or other interested party) consent
for any such action that is permitted by the provisions of Section 10(a) or for
any such action: (i) to the extent the action is deemed necessary by the
Committee to comply with any applicable law (ii) to the extent the action is
deemed necessary by the Committee to preserve favorable accounting or tax
treatment of any Award for the Company; (iii) to the extent the Committee
determines that such action does not materially and adversely affect the value
of an Award or that such action is in the best interest of the affected
Participant or any other person(s) as may then have an interest in the Award, or
(iv) to the extent unilateral action by the Committee is permitted under Section
o11(b) of this Plan.
(c)Survival of Authority and Awards. Notwithstanding the foregoing, the
authority of the Committee under this Section 11 will extend beyond the date of
this Plan’s termination. In addition, termination of this Plan will not affect
the rights of Participants with respect to Awards previously granted to them,
and all unexpired Awards will continue in force and effect after termination of
this Plan except as they may lapse or be terminated by their own terms and
conditions.


SECTION 12. SECTION 409A
(a)General. This Plan and Awards granted under this Plan are intended to be
exempt from the requirements of Code Section 409A to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation section 1.409A-1(b)(4), the exclusion applicable to stock
options and certain other equity-based compensation under Treasury Regulation
section 1.409A-1(b)(5), or otherwise. To the extent Code Section 409A is
applicable to this Plan or any Award granted under this Plan, it is intended
that this Plan and any Awards granted under this Plan comply with the deferral,
payout and other limitations and restrictions imposed under Code Section 409A.
Notwithstanding any other provision of this Plan or any Award granted under this
Plan to the contrary, this Plan and any Award granted under this Plan shall be
interpreted, operated and administered in a manner consistent with such
intentions.
(b)Separation from Service; Six Month Delay. Without limiting the generality of
the foregoing, and notwithstanding any other provision of this Plan or any Award
granted under this Plan to the contrary, with respect to any payments and
benefits under this Plan or any Award granted under this Plan to which
Code Section 409A applies, all references in this Plan or any Award granted
under this Plan to the termination of the Participant’s employment or service
are intended to mean the Participant’s “separation from service,” within the
meaning of Code Section 409A(a)(2)(A)(i). In addition, if the Participant is a
“specified employee,” within the meaning of Code Section 409A, then to the
extent necessary to avoid subjecting the Participant to the imposition of any
additional tax under Code Section 409A, amounts that would otherwise be payable
under this Plan or any Award granted under this Plan during the six-month period
immediately following the Participant’s “separation from service,” within the
meaning of Code Section 409A(a)(2)(A)(i), shall not be paid to the Participant
during such period, but shall instead be accumulated and paid to the Participant
(or, in the event of the Participant’s death, the Participant’s estate) in a
lump sum on the first business day after the earlier of the date that is
six months following the Participant’s separation from service or the
Participant’s death.
(c)Unilateral Amendment. Notwithstanding any other provision of this Plan to the
contrary, the Committee, to the extent it deems necessary or advisable in its
sole discretion, reserves the right, but shall not be required, to unilaterally
amend or modify this Plan and any Award granted under this Plan so that the
Award qualifies for exemption from or complies with Code Section 409A; provided
that the Committee makes no undertaking to preclude Code Section 409A from
applying to Awards granted under this Plan.
(d)No Guarantee of Tax Treatment. Notwithstanding any provision of this Plan to
the contrary, the Company does not guarantee to any Participant or any other
person(s) with an interest in an Award that (i) any Award intended to be exempt
from Code Section 409A shall be so exempt, (ii) any Award intended to comply
with Code Section 409A shall so comply, or (iii) any Award shall otherwise
receive a specific tax treatment under any other applicable tax law, nor in any
such case will the Company or any Affiliate be required to indemnify, defend or
hold harmless any individual with respect to the tax consequences of any Award.





--------------------------------------------------------------------------------







SECTION 13. MISCELLANEOUS
(a)Employment and Service. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate. Unless determined otherwise by the Committee, for
purposes of this Plan and all Awards, the following rules shall apply:
(i)a Participant who transfers employment or service between the Company and its
Affiliates, or between Affiliates, shall not be considered to have terminated
employment or service; and
(ii)a Participant employed by or providing service to an Affiliate shall be
considered to have terminated employment or service when such entity ceases to
be an Affiliate.
(b)Unfunded Plan. This Plan is unfunded and does not create, and should not be
construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any person holds any
rights by virtue of an Award granted under this Plan, such rights are no greater
than the rights of the Company’s general unsecured creditors.
(c)Governing Law. This Plan, and all agreements under this Plan, will be
construed in accordance with and governed by the laws of the State of Wisconsin,
without reference to any conflict of law principles.
(d)Limitations on Actions. Any legal action or proceeding with respect to this
Plan, any Award or any award agreement must be brought within one year (365
days) after the day the complaining party first knew or should have known of the
events giving rise to the complaint.
(e)Construction. Whenever any words are used herein in the masculine, they shall
be construed as though they were used in the feminine in all cases where they
would so apply; and wherever any words are used in the singular or plural, they
shall be construed as though they were used in the plural or singular, as the
case may be, in all cases where they would so apply. Title of sections are for
general information only, and this Plan is not to be construed with reference to
such titles.
(f)No Rights as a Shareowner. No Award shall entitle the Participant to any
rights of a shareowner.
(g)Severability. If any provision of this Plan or any award agreement or any
Award (A) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (B) would cause this Plan,
any award agreement or any Award to violate any law the Committee deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of this
Plan, award agreement or Award, then such provision should be stricken as to
such jurisdiction, person or Award, and the remainder of this Plan, such award
agreement and such Award will remain in full force and effect.


SECTION 14. EFFECTIVE DATE
The effective date of the Plan (the “Effective Date”) is January 1, 2012.









